NO. 07-02-0297-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      APRIL 10, 2003
                             ______________________________

                                         IVY JOHNSON,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

             FROM THE 217TH DISTRICT COURT OF ANGELINA COUNTY;

                  NO. CR-22,904; HON. DAVID V. WILSON, PRESIDING
                        _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1

       Appellant, Ivy Johnson, contends on appeal that his plea of guilty to the charge of

robbery, was involuntary because it was based on misinformation provided by his counsel.

So too does he allege that this purported misinformation rendered his counsel ineffective.

We affirm the judgment of the trial court.




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
      The identical issues and circumstances were considered by this court in Cause No.

07-02-0296-CR, styled Ivy Johnson v. State. We now overrule the issues at bar for the

reasons stated in our opinion rendered this day in Cause No. 07-02-0296-CR.

      Accordingly, the judgment of the trial court is affirmed.



                                                Brian Quinn
                                                  Justice

Do not publish.




                                            2